Citation Nr: 1439297	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-14 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and C.E.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 to April 1952.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2014, a Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims folder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected disabilities are the following: degenerative arthritis with spinal stenosis, lumbar spine, with bullet fragment adjacent to L5 associated with gunshot wound, abdomen, muscle group XIX (40 percent disabling); gunshot wound, left ankle, with posttraumatic arthritis and residual scar (20 percent disabling); gunshot wound, abdomen, muscle group XIX (10 percent disabling); radiculopathy, left lower extremity associated with degenerative arthritis with spinal stenosis, lumbar spine, with bullet fragment adjacent to L5 (10 percent disabling); gunshot wound, left kidney, residuals (noncompensably disabling); and scars (noncompensably disabling).  

The Veteran had a combined 60 percent rating beginning December 1, 2008.  The Board specifically notes that all of the service-connected disabilities are associated with a common etiology, and as such, are considered are considered as one disability for the purposes of establishing one disability "ratable at 60 percent or more."  See 38 C.F.R. § 4.16(a).  Therefore, the service-connected disabilities meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a).

Several medical treatment providers have indicated that the Veteran is not employable.  An August 1990 letter from W.L.H., M.D., reflects that the Veteran had been under care for "degenerative disc disease" since February 1974.  Dr. H. said that the Veteran's physical condition prevented him from performing his regular occupation as a carpenter.

In July 1997, A.H.W., an orthopedic consultant, noted that the Veteran had undergone total hip and knee replacement.  He observed that the Veteran was treated for severe spondylosis of the lumbosacral spine.  He concluded that the Veteran was totally impaired from any gainful occupation.

A January 2009 VA treatment note from D.O.R., P.A., reflects that the Veteran had metallic fragments by his left ankle, a plastic insert in his right hip, and degenerative joint disease of the left shoulder, left knee, left wrist, and left ankle.  D.O.R. opined that the Veteran was total impaired from any gainful occupation.

While each of these opinions indicates that the Veteran is incapable of gainful employment, none of them differentiate between the Veteran's service-connected and non-service-connected disabilities.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  As none of these opinions discuss the Veteran's employability solely in terms of his service connected disabilities, they are not sufficient to grant the Veteran's claim in and of themselves.

In July 2009, the Veteran was given a VA compensation and pension examination specifically in connection with his claim for a TDIU.  The examiner gave diagnoses of severe lumbar spine degenerative joint disease with spinal stenosis, gunshot wound to abdomen with foreign body retention at L5 involving muscle group XIX, gunshot wound to left ankle with posttraumatic arthritis, gunshot wound to left kidney, diabetes type II with bilateral lower extremity peripheral neuropathy, hypertension, gastroesophageal reflux disease, prostatic hypertrophy with elevated PSA level, chronic bronchitis, residuals of postoperative left knee, residuals of right total hip replacement, right knee strain, and right ankle strain.  The examiner indicated that the Veteran was not a candidate for any gainful employment; he further opined that the primary reason for the Veteran's unemployability was a combination of his many significant non service-connected disabilities coupled with his advanced age.

Although the July2009 VA examiner offered an opinion regarding the Veteran's employability, he attributed the Veteran's unemployability to factors which VA may not consider in determining entitlement to a TDIU-namely, the Veteran's age and non-service-connected disabilities.  See id.  The July 2009 VA examiner did not offer any specific opinion regarding the effect of the Veteran's service connected disabilities alone on his employment.  As such, the July 2009 VA examination report is also not sufficient for adjudication purposes.

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2013); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As outlined above, the evidence is unclear whether the Veteran would be unemployable solely due to his service-connected disabilities.  Therefore, on remand the Veteran must be afforded an examination to determine whether his service-connected disabilities affect his employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AMC/RO should schedule the Veteran for the appropriate VA examination to address the issue of a TDIU rating.  Prior to examining the Veteran, the examiner must review the entire claims file.  All indicated tests should be performed and all findings should be reported in detail.  

The examiner should provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (e.g., a 50 percent probability or more) that his service-connected disabilities, either separately or in combination, would render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

2.  After completion of the above development, any claim remaining on appeal should be readjudicated.  If the determination of this claim remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



